DETAILED ACTION
Status of Claims
Claims 1 – 11 are pending.
Claims 1, 10, and 11 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Osaka, Masataka
Fujita, Masatoshi (US Patent Application Publication No. 2013/0198732) is cited to teach a technique capable of reducing the burden of work for updating embedded programs of electronic apparatuses. The embedded program update method acquires common update data which are common to different electronic apparatuses among updated versions of embedded programs and differential data for each electronic apparatus to update the embedded programs using the differential data corresponding to the type and model number of electronic components which are provided to the electronic apparatuses.
Li, Cheng-Wei et al. (US Patent Application Publication No. 2011/0179211) is cited to teach a BIOS architecture that includes at least one BIOS, a programmable chip module, a baseboard management controller (BMC), a south bridge chip and a network interface controller (NIC). The NIC is connected to the south bridge chip and the BMC and is to receive a remote update data to determine the destination of the remote update data. When the destination of the remote update data is the south bridge chip, the south bridge chip updates the BIOS according to the remote update data.
However, the references cited hereinabove, neither individually, nor in combination, teach all of the limitations of claims 1, 10, and 11, in particularly, “… a power control unit that supplies power for receiving, with the reception unit, the function program and power for writing, on a basis of the writing program, the function program to the storage unit using the power supply without using an external power supply…” in claims 1 and 11 and “… each of which includes a reception unit that wirelessly receives a function program for achieving a function and a storage unit to which a writing program for writing the function program received by the reception unit has been written in advance, the method comprising: simultaneously transmitting the same function program to the plurality of reception units included in the plurality of circuit boards…” in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 









/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187